Citation Nr: 0945182	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  03-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right great toe injury.

2.  Entitlement to service connection for residuals of a left 
great toe injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a September 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Muskogee, Oklahoma in 
which the RO denied the appellant's claims of entitlement to 
service connection for residuals of a right great toe injury 
and a left great toe injury.  In that same decision, the RO 
determined that new and material evidence had not been 
received to reopen, among other things, the appellant's 
previously denied claims of entitlement to service connection 
for residuals of a right foot injury, a right leg disorder 
and residuals of a back injury.  The appellant, who had 
active service from November 1966 to October 1968, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

In a January 2004 decision, the Board denied the appellant's 
claims of entitlement to service connection for residuals of 
a right great toe injury and a left great toe injury and also 
found new and material evidence had not been received to 
reopen the appellant's previously denied foot, leg and back 
disorder claims.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  In a June 2006 single-judge decision, the 
Court vacated and remanded the Board's decision on the basis 
that VA failed to fulfill its obligations under the Veterans 
Claims Assistance Act of 2000 ("VCAA").  VA's General 
Counsel appealed the Court's decision to the U.S. Court of 
Appeals for the Federal Circuit ("Federal Circuit Court").  
In a January 2008 unpublished opinion, the Federal Circuit 
Court vacated the June 2006 CAVC decision and instructed the 
Court to reconsider the appeal in light of the Federal 
Circuit Court's holding in Mlechnick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).  Thereafter, VA's General Counsel and 
the appellant filed a Joint Motion to Remand in July 2008 
requesting that the Board's January 2004 decision be vacated.  
In doing so, VA's General Counsel conceded that VA did not 
provide statutorily compliant VCAA notice as to the 
appellant's claims.  The Court concurred with the parties' 
Joint Motion to Remand in a memorandum decision dated in 
August 2008.  In doing so, the Court vacated and remanded the 
January 2004 BVA decision to the Board for compliance with 
the instructions set forth in the July 2008 Joint Motion to 
Remand.  

Subsequent to the Court's August 2008 Order, appellant's 
former counsel submitted additional evidence consisting of, 
amongst other things, a "buddy" statement from S.M., Jr. in 
support of the appellant's claims involving "injuries to his 
toes, ears and back" in service. December 2008 letter from 
counsel.  In doing so, appellant's former counsel essentially 
requested that the above-referenced claims on appeal be 
remanded to the RO for additional development and for 
compliance with the Court's August 2008 Order. Id.  

Thereafter, the Board remanded the above-referenced claims to 
the RO in January 2009 for additional development.  Although 
a review of the record reveals that the RO did not completely 
comply with the directives set forth in its January 2009 
decision in regards to providing the appellant appropriate 
VCAA notice with respect to his new and material claims (see 
January 2009 BVA decision, p. 15; March 2009 letter from the 
RO to the appellant; August 2009 Supplemental Statement of 
the Case), the Board finds this error not to be prejudicial 
to the appellant in light of the Board's decision below to 
reopen the appellant's claims.  However, since the RO has not 
had the opportunity to evaluate the merits of the appellant's 
reopened right foot, right leg and back disorder claims, 
these claims must be REMANDED to the RO for its 
consideration.  Additionally, for reasons discussed in more 
detail below, the Board finds that additional development of 
the appellant's claims of entitlement to service connection 
for residuals of bilateral great toe injuries is also 
necessary.  As such, those claims are also REMANDED once 
again to the RO via the Appeals Management Center ("AMC") 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part in regards to these claims.


FINDINGS OF FACT

1.  In an unappealed September 1988 rating decision, the RO 
denied service connection for a right leg disability.  

2.  In an unappealed July 1998 rating decision, the RO denied 
service connection for residuals of a right foot injury and 
back injury.  

3.  The respective evidence received since the September 1988 
and July 1998 rating decisions, by itself, or in conjunction 
with previously considered evidence, relates to unestablished 
facts necessary to substantiate the appellant's right leg, 
right foot and back disorder claims and raises a reasonable 
possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  A September 1988 rating decision that denied entitlement 
to service connection for a right leg disability is a final 
decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2009).

2.  A July 1998 rating decision that denied entitlement to 
service connection for residuals of a right foot injury and 
back injury is a final decision. 38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2009).

3.  The evidence received subsequent to the respective 
September 1988 and July 1998 rating decisions is new and 
material; and therefore the claims of entitlement to service 
connection for a right leg disorder, residuals of a right 
foot injury and residuals of a back injury are reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

As set forth above, the VCAA letters provided to the 
appellant in connection with his previously denied new and 
material claims were found inadequate by the United States 
Court of Appeals for Veterans Claims in August 2008.  In its 
January 2009 decision, the Board directed the RO to ensure 
that all development contemplated by the VCAA was undertaken 
in terms of the appellant's new and material evidence service 
connection claims. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In doing so, the Board specifically instructed the 
RO to inform the appellant, based on the last final denial of 
his requests for service connection for (1) the residuals of 
a right foot injury, (2) a right leg disorder and (3) the 
residuals of a back injury, of the specific information and 
evidence not of record (a) that is necessary to reopen his 
claims; (b) that VA will seek to obtain; and (c) that the 
appellant was expected to provide. January 2009 BVA decision, 
pgs. 15-16.  Unfortunately, while the RO provided a letter to 
the appellant in March 2009 that purportedly satisfied the 
requirements of the VCAA, the Board observes that this letter 
references the appellant's claims only in the context of what 
is necessary for him to establish entitlement for service 
connection, not the information or evidence necessary for the 
appellant to reopen his previously denied foot, leg or back 
disorder claims. See March 2009 letter from the RO to the 
appellant; see also August 2009 Supplemental Statement of the 
Case, pgs. 2-4 (RO determined that claims should not be 
reopened after finding evidence was new but not material).  

Although the RO's failure to provide the appellant with 
proper VCAA notice with regards to his new and material 
claims constitutes a violation of the holding in Stegall v. 
West, 11 Vet. App. 268 (1998), the Board finds that a remand 
of these claims is unnecessary since the Board's decision 
below represents a complete grant of the appellant's appeal 
in regards to reopening his previously denied claims of 
entitlement to service connection for residuals of a right 
foot injury, a right leg disorder and residuals of a back 
injury.  As such, the appellant has not been prejudiced by 
the RO's failure to notify him of the evidence necessary to 
reopen his claims; and the Board will dispense with any 
further discussion of the VCAA in regards to the reopening of 
these claims.  

B.  New and Material Evidence Claims

In this case, the appellant contends that he is entitled to 
service connection for a right leg disorder, residuals of a 
right foot injury and residuals of a back injury he feels 
developed as a result of injuries he experienced during his 
period of service.  The appellant's claim of entitlement to 
service connection for a right leg disability was denied in a 
rating decision dated in September 1988.  At that time, the 
RO denied the claim on the basis that the appellant's service 
treatment records were totally silent for any complaints of, 
treatment for or diagnosis of a right leg injury or 
disability in service. See September 1988 rating decision. 
The appellant was provided notice of the September 1988 
rating decision but did not appeal.  Therefore, the September 
1988 became final. See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1103.

In July 1998, the appellant submitted a VA application for 
compensation in which he requested service connection for a 
right foot injury and a back injury. See July 1998 
application for compensation; see also November 1976 
application for compensation; December 1976 rating decision 
(service connection for residuals of a left foot injury 
denied); May 1980 rating decision (service connection for 
residuals of a right ankle fracture denied).  These claims 
were denied by the RO in a July 1998 rating decision on the 
basis that the appellant's service treatment records and 
discharge examination were negative for references to 
complaints, treatment or diagnosis of a right foot injury or 
disability or a back injury or disability. See July 1998 
rating decision, p. 2.  The appellant was provided notice of 
the July 1998 rating decision but did not appeal.  Therefore, 
the July 1998 rating decision became final. See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.

In November 2001, the appellant requested that his previously 
denied service connection claims be reopened. See September 
2002 rating decision on appeal (RO reevaluated the 
appellant's previously denied claims of entitlement to 
service connection for a right leg disability, a back injury 
and claim of entitlement to service connection for a right 
foot injury).  Since that time, additional evidence in 
support of reopening the appellant's claims has been 
associated with the claims file.  This evidence consists of 
(in pertinent part) statements from the appellant; a July 
2002 VA general medical examination report; VA outpatient 
treatment records dated from May 1997 to July 2009; records 
from the United States Social Security Administration (that 
include private medical records dated from November 1994 to 
August 2000); a "buddy" lay statement dated in December 
2008 from S.J., Jr.; lay statements dated in October 2002 
from the appellant's sister, mother and aunt; and a lay 
statement from the appellant's sister dated in April 2009.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant filed his claim to reopen in November 2001, the new 
version of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

In the present case, the RO essentially denied the 
appellant's request to reopen his previously denied right 
foot, right leg and back disorder claims on the basis that 
the new evidence of record submitted in support of reopening 
these claims does not show that the appellant has diagnoses 
of chronic conditions that are related to some event or 
injury from the appellant's period of service. See August 
2009 Supplemental Statement of the Case.  However, turning 
solely to the new lay statements contained in the claims 
file, the Board observes that these statements reference a 
report from a serviceman apparently stationed with the 
appellant during basic training indicating that he was aware 
of the appellant injuring his two great toes and his back 
during basic training; and the appellant's family members who 
indicated that the appellant wrote home while in service that 
he injured/broke his right foot, right leg and back in 
service. See December 2008 statement from S.J., Jr.; lay 
statements dated in October 2002 and April 2009.  
Additionally, the Board observes that VA medical records 
contained in the claims file reflect that the appellant has 
current diagnoses of moderate bilateral pes planus and 
exostosis of the right foot (see VA medical records dated in 
August 2000, May 2008, January 2009 and March 2009), 
osteoarthritis of the bilateral knees (March 1998 and July 
1998 VA medical records) and degenerative disc disease of the 
lumbar spine. See VA medical records dated in October 1999, 
May 2000 and February 2002; private medical records dated in 
October 1997.  

In terms of evaluating the above-referenced evidence, the 
Board finds that the buddy/lay statements of record and the 
appellant's VA medical records are certainly "new," in that 
they were not of record when the RO's September 1988 and July 
1998 decisions were rendered.  In addition, the Board finds 
that this evidence is also "material" to the claims at 
issue since this evidence clearly relates to unestablished 
facts necessary to substantiate the claims, i.e., that the 
appellant purportedly experienced injuries to his right foot, 
right leg and back in service that are not documented in his 
service treatment records and were found unsupported at the 
time of the prior RO decisions and that the appellant has 
current diagnoses of right foot, right leg and back 
conditions.  Although the RO may have implicitly determined 
in its most recent Supplemental Statement of the Case that 
this new evidence was ultimately not "new and material" 
because it failed to raise a reasonable possibility of 
substantiating the appellant's claims when view in 
conjunction with the other evidence of record, the Board 
finds that this implicit determination reveals that a 
comparison of the appellant's newly submitted evidence and 
the other evidence contained in the claims file has been 
undertaken, which essentially constitutes a merits 
determination of the appellant's claims rather than a 
determination of whether new and material evidence has been 
submitted to reopen the claims.  

Thus, presuming the credibility of the lay statements 
contained in the claims file and the diagnoses set forth in 
the appellant's post-service VA medical records, the Board 
finds that the new evidence discussed above relates to the 
questions of whether the appellant has current right foot, 
right leg and back diagnoses that are possibly connected to 
injuries (discussed in the new buddy/lay statements of 
record) that allegedly occurred during the appellant's period 
of service; and therefore raises a reasonable possibility of 
substantiating the claims.  As such, the Board concludes that 
new and material evidence has been submitted to reopen the 
appellant's previously denied claims of entitlement to 
service connection for residuals of a right foot injury, a 
right leg disorder and for residuals of a back injury. 

Accordingly, the Board finds that the above-referenced claims 
should be reopened. 38 U.S.C.A. § 5108.  However, since the 
RO has not had the opportunity to adjudicate these claims on 
the merits in light of all evidence of record, these claims 
must be remanded for such adjudication. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a right 
foot injury; and to this extent only, the appeal is granted. 

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right leg 
disorder; and to this extent only, the appeal is granted. 
 
New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a back 
injury; and to this extent only, the appeal is granted. 
  

REMAND

In view of the above determination that the appellant's 
claims of entitlement to service connection for (1) residuals 
of a right foot injury, (2) a right leg disorder and (3) 
residuals of a back injury are reopened, the Board finds that 
the RO, consistent with the principles set forth in Bernard 
v. Brown, supra, must be provided an opportunity to further 
develop the record and to conduct a de novo review of the 
reopened claims, based on the evidence in its entirety.  As 
such, those claims are hereby remanded to the RO for review. 

In terms of the appellant's claims of entitlement to service 
connection for residuals of a right great toe injury and 
residuals of a left great toe injury, the Board observes that 
the appellant asserts that he injured his bilateral great 
toes during active service and that he has had residual 
problems since that time.  The December 2008 buddy statement 
from S.J., Jr. and April 2009 lay statement from the 
appellant's sister (both referenced above) appear to support 
the appellant's assertions to the extent that they report 
knowledge of the appellant's toe injuries and subsequent 
symptomatology.  However, a review of the appellant's service 
treatment records reveals that the appellant was reported to 
have dropped pieces of plywood on his "toe" (no specific 
toe was referenced) in January 1967; and that he was treated 
with hot soaks for a period of 7 days.  Apparently, an x-ray 
of the appellant's "toe" revealed no fracture at that time. 
See January 1967 service treatment records.  

In terms of the appellant's post-service medical records, the 
Board observes that these records mainly reveal that the 
appellant has been diagnosed in the past with ingrown nails 
on his right and left great toes with subsequent avulsions of 
the nails. See, e.g., VA medical records dated in November 
2000, June 2001, September 2001, November 2001 and January 
2002.  However, while July 2002 x-rays of the appellant's 
feet did not reveal any abnormalities, VA medical records 
dated in September 2005 reflect that the appellant had a 
diagnosis of osteoarthritis of the joints in the 1st toe of 
the right foot. July 2002 VA examination report; September 
2005 VA medical records.  Additionally, VA medical records 
dated in October 2006, that addressed the appellant's 
complaints of bilateral foot pain, note that 
x-rays of (apparently) the appellant's feet revealed some 
degenerative spurring at the first metatarsophalangeal joint. 
October 2006 VA medical records.  In light of the above-
referenced evidence and the holding of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Board finds that doubt has been 
raised as to the possibility that the appellant's current toe 
disorders may be related to his period of service.  As such, 
the Board concludes that a VA medical opinion should be 
obtained that addresses these medical issues, as well as the 
medical issues related to the appellant's reopened orthopedic 
claims. 
   
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to all of the appellant's claims, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
2.  The RO should afford the appellant 
a VA orthopedic examination for the 
purposes of obtaining a medical opinion 
as to whether it is at least as likely 
as not that the appellant's current 
right great toe, left great toe, right 
foot, right leg and back diagnoses are 
etiologically related to the 
appellant's military service based upon 
a review of all evidence of record, to 
include (but not limited to) the 
appellant's service records, post-
service records and statements 
contained in the claims file.  As such, 
the  appellant's claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
discuss the rationale for any opinion 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should 
explain why this is not possible.  

3.  After considering all of the 
evidence of record, to include the 
buddy/lay statements of record, the RO 
should review on the merits the 
appellant's reopened claims of 
entitlement to service connection for 
(a) residuals of a right foot injury, 
(b) a right leg disorder and (c) 
residuals of a back injury, as well as 
the appellant's claims of entitlement 
to service connection for (d) residuals 
of a right great toe injury and (e) 
residuals of a left great toe injury.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


